Citation Nr: 0802209	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty for periods including from 
January 2002 to November 2002 and from February 2003 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision that 
denied service connection for post-traumatic stress disorder 
(PTSD) and denied an increase in a 10 percent rating for 
bilateral pes planus.  In November 2006, the veteran 
testified at a Board videoconference hearing.  

In a March 2007 decision, the Board dismissed the veteran's 
claim for entitlement to service connection for PTSD.  The 
Board remanded the remaining issue on appeal for further 
development.  


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
severe in degree; pronounced bilateral pes planus is not 
shown.  


CONCLUSION OF LAW

The criteria for a 30 rating for bilateral pes planus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a Diagnostic Code 5276 (2007).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, by way of September 2005 and May 2007 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A March 2006 letter advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
case was last readjudicated in March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service personnel and medical records; post-service 
VA treatment records; VA examination reports; a lay 
statement; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service personnel and medical records; post-
service VA treatment records; VA examination reports; and a 
lay statement.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

A 10 percent rating is warranted for moderate bilateral 
flatfoot (pes planus), with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet.  A 30 percent 
rating requires severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

VA treatment records dated from July 2004 to August 2005 show 
that the veteran was treated for disorders, including 
bilateral foot problems, on numerous occasions.  For example, 
a December 2004 VA treatment entry noted that the veteran 
presented with complaints of pain on the plantar aspect of 
his feet, bilaterally.  The examiner reported that the 
symptoms were not specific to a simple area and that ankle 
pain was present as well as pain in the subtalar joint, the 
tendon Achilles insertion, and the plantar and central 
tubercles of the heels.  The examiner indicated that the 
longitudinal arch was mildly symptomatic with pressure, and 
that the vascular status was intact dorsalis pedis and 
posterior tibial.  It was noted that light touch was mildly 
decreased and vibratory sensation was mildly decreased.  The 
examiner stated that the veteran's skin was intact with no 
ulcerations and the interspaces clear.  The examiner noted 
that the veteran had a pronated foot type with a low arch 
present and heel valgus with standing.  The assessment was 
neuropathy, faciitis, metatarsalgia, spur, pes planus/valgus.  

A January 2005 VA treatment entry indicated that the veteran 
was seen with continued pain in both feet radiating to the 
thighs.  The examiner reported, as to the musculoskeletal 
examination, that the extremities were warm and without 
edema.  The examiner stated that pes planus was noted in both 
of the veteran's feet and that the soles of the feet were 
tender to palpation, but that there were no signs of skin 
infection or cellulitis.  The assessment was chronic pain 
secondary to pes planus with plantar faciitis and probable 
lower extremity neuropathy.  

A May 2005 entry noted that the veteran was complaining of 
pain on the plantar longitudinal arch and heels, bilaterally.  
The examiner indicated that ankle pain was present under the 
lateral melleolus, the posterior heel at the tendon Achilles 
insertion, the plantar medial and central tubercles of the 
heels, and the longitudinal arch, bilaterally.  It was noted 
that the veteran was unchanged since the last visit and that 
the vascular status was intact dorsalis pedis and posterior 
tibial.  The examiner reported that light touch and vibratory 
sensation was mildly decreased.  The examiner stated that the 
veteran's skin was intact with no ulcerations and the 
interspaces clear.  It was noted that the veteran had a 
pronated foot type with a low arch present and heel valgus 
when standing.  The assessment was fasciitis, pes 
planus/valgus, tendon Achilles tendonitis, equinus.  It was 
reported that the veteran would be unable to continue with a 
standing occupation in the future.  

An August 2005 VA feet examination noted that the veteran 
complained of bilateral foot pain.  He stated that mainly the 
pain was all over with no specific distribution and that it 
would bring tears to his eyes.  The veteran indicated that he 
had been hurting for eight to nine months and that the pain 
was exacerbated with prolonged standing.  He noted that the 
pain bothered him and that he could not do things that he 
used to do and enjoy life with his children.  He stated that 
he had a constant throbbing pain.  It was noted that the 
veteran had not undergone any surgery and that he had been 
treated with bilateral heel injections with some relief.  The 
veteran also reported that he had sometimes used orthotics.  
He indicated that his main complaint was pain and that, 
occasionally, the pain would just catch him when he was 
walking and shoot all the way up from his feet to his legs 
and that he would be unable to do anything else.  The veteran 
related that he was currently employed as a machinist, that 
he was unable to walk, and that eight hour shifts bothered 
him at the end of the day.  He noted that he would sometimes 
have to leave work early.  

The examiner reported that the veteran's skin was intact 
without any calluses and that there was no significant 
swelling.  It was noted that the veteran's toenails had 
fungal infections.  The examiner stated that the veteran's 
pulses were palpated and that there were no sensory deficits 
of the feet.  The examiner indicated that the veteran did 
have painful range of motion of his bilateral ankles from 10 
degrees of dorsiflexion to 30 degrees of plantar flexion.  It 
was reported that there was no crepitus.  The examiner stated 
that subtalar motion was full with minimal pain other than 
tenderness to palpation at the medial heel pad.  The examiner 
noted that weight bearing was in a pes plane of valgus, but 
that on bilateral heel raise, the veteran's heels swung into 
varus alignment.  The examiner reported that the veteran had 
no tenderness to palpation about the Achilles tendon.  It was 
noted that X-rays were reviewed.  The examiner stated that an 
X-ray of the left ankle showed some osteophytic spurring at 
the talonavicular joint interval.  It was noted that such was 
the same as to the right side with an accessory navicular and 
some dorsal spurring at the cuneiform, navicular, and 
talonavicular joint intervals.  It was reported that the 
joint interval appeared to be maintained, except at the 
midperipheral aspects of the joint.  The examiner indicated 
that the right side was more severely affected than the left 
side.  The assessment was bilateral forefoot osteoarthrosis, 
bilateral pes planus, and bilateral plantar fasciitis.  

VA treatment records dated in September 2005 referred to 
continued treatment for foot complaints.  

An October 2005 statement from a VA physician discussed the 
veteran's treatment from October 2004 to July 2005 in detail.  
The physician stated that his recommendation based on his 
examination, plus neurology, orthopedic, and podiatry 
consultations, was that the veteran's condition was 
permanent.  The physician indicated that the veteran had poor 
to fair responses with physical therapy and fair responses 
with medication.  The physician commented that the veteran 
had a permanent disability of the right foot that prevented 
him from performing his current occupation and that he was in 
complete agreement with podiatry that he needed to find a 
sedentary occupation that did not exacerbate his foot 
symptoms.  

VA treatment records dated from October 2005 to March 2007 
show continuing treatment for disorders including bilateral 
foot problems on numerous occasions.  

A July 2006 entry related an assessment that included a past 
medical history of plantar faciitis.  

The most recent June 2007 VA feet examination noted that the 
veteran complained of daily bilateral and equal foot pain.  
He reported that he did wear inserts at the present time with 
minimal effectiveness and that he had never undergone surgery 
on his feet.  He stated that he had been treated with 
physical therapy in the past and that he was presently 
followed at a VA facility.  The veteran indicated that he was 
presently employed as a machinist and that his feet caused 
pain following standing for prolonged periods on a concrete 
floor.  He noted that in his daily living, he had given up 
mowing the lawn and playing sports.  The veteran stated that 
he did experience flare-ups of his foot pain which were 
activity-related and that the flare-ups could last for two to 
three days and were characterized by increased pain and a 
temporary inability to walk.  He stated that he felt that he 
could stand a maximum of one-half hour and that he would 
walks one hundred yards on level ground.  

The examiner reported that the veteran was in no distress at 
rest.  The examiner stated that there were no corns visible 
on inspection, but that the veteran did have diffuse thick 
callus formation on the soles of his feet.  The examiner 
indicated that there was no edema and that both of the 
veteran's feet demonstrated pes planus of a moderate to 
severe degree.  It was noted that the Achilles tendon was in 
normal alignment and non-painful on manipulation.  The 
examiner reported that all movement of the veteran's toes 
appeared to be painful and restricted.  The examiner 
indicated that there was diffuse bilateral tenderness from 
the ball of the veteran's feet through the arch to the heel, 
bilaterally.  It was noted that the veteran's gait was 
antalgic and slow and that he was unable to stand on his 
tiptoes.  The examiner stated that the veteran's feet were 
grossly stable.  The examiner remarked that the veteran also 
demonstrated a minimal degree of hallux valgus deformity, 
bilaterally.  It was noted that X-rays of the right foot and 
the left foot were read as showing similar changes, including 
degenerative changes at the first metatarsophalangeal joint 
and calcaneal spurs, bilaterally.  The diagnoses were 
degenerative joint disease of both feet; pes planus, 
bilaterally; and plantar faciitis, bilaterally.  The examiner 
commented that in his opinion the veteran was certainly 
employable.  The examiner stated that sedentary work would be 
far preferable to the veteran's present activity.  

Upon consideration of the evidence of record, the Board finds 
that the evidence as a whole shows that the veteran's 
bilateral pes planus more nearly approximates the criteria 
for severe pes planus, and thus the criteria for a 30 percent 
rating are met.  38 C.F.R. § 4.7.  The examiner pursuant to 
the June 2007 VA feet examination specifically noted that the 
veteran's feet demonstrated pes planus of a moderate to 
severe degree.  Additionally, the examiner noted that the 
veteran had diffuse thick callus formation on the soles of 
the feet, that all movement of his toes appeared to be 
painful and restricted, and that there was diffuse bilateral 
tenderness from the ball of the veteran's foot through the 
arch to the heel, bilaterally.  There was also a minimal 
degree of hallux valgus deformity, bilaterally.  The Board 
notes that the June 2007 VA feet examination and the August 
2005 VA feet examination did not specifically show symptoms 
such as swelling on use of the feet or objective evidence of 
marked deformity (pronation, abduction, etc.) that are listed 
in the criteria for a 30 percent rating under 5276.  However, 
prior VA treatment entries dated in December 2004 and May 
2005 did refer to a pronated foot type.  As the veteran has 
been shown to have moderate to severe bilateral flatfoot, 
characteristic callosities of the feet, and a pronated foot 
type, the Board finds that a 30 percent rating is warranted.  

Symptomatology indicative of pronounced bilateral flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, has not been shown.  Although 
the veteran has reported that orthotics do not help, there is 
no evidence of extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement, or severe spasms of the 
tendo Achillis on manipulation.  Thus, pronounced bilateral 
pes planus is not shown.

For the reasons set forth above, a 30 percent rating for the 
veteran's service-connected bilateral pes planus is 
warranted.  However, the preponderance of the evidence is 
against a finding that a rating in excess of 30 percent is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An increased rating for bilateral pes planus is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


